Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a filter assembly having a housing defining an internal volume, the housing comprising a first coupling member formed on an outer surface on a housing first end of the housing, the housing first end being threadless; a filter head comprising a first thread formed on a surface thereof; and an adapter comprising: a second coupling member formed on an internal surface on an adapter first end of the adapter, the second coupling member engaging the first coupling member formed in the housing first end so as to removably couple the adapter and the housing; a second thread formed on an external surface on the adapter first end, the second thread engaging the first thread formed in the filter head so as to removably couple the adapter and the filter head; and a segmented section formed on the adapter first end, the segmented section including the second coupling member, the segmented section allowing for flex in the adapter first end to expand to a larger diameter to receive the housing, wherein rotation of the adapter into the filter head compresses the segmented section into the housing, in combination with any remaining limitations in the claim.  Kotale et al. (US 2015/0090651) teaches a filter cartridge 100, having slots 180 which were considered to be the segmented section, and a shoulder 158 which was considered to be the second coupling; however, the slots 
Claims 2, 4, 6-8 and 17-21 are allowed due to their dependency on claim 1.
Claim 9 is allowed because the prior art of record does not show or suggest an adapter for a separator filter assembly having: an adapter body; a first coupling member formed on an adapter first end of the adapter body, the first coupling member configured to engage a second coupling member formed on an outer surface of a housing first end of a housing so as to removably couple the adapter and the housing; a third coupling member formed on an external surface of the adapter first end, the third coupling member configured to engage a fourth coupling member formed in a filter head so as to removably couple the adapter and the filter head; and a plurality of segmented sections extending around the adapter first end, the plurality of segmented sections allowing for flex in the adapter to receive the housing, the plurality of segmented sections comprising a portion of the first coupling member and a portion of the third coupling member, in combination with any remaining limitations in the claim.  Kotale et al. (US 2015/0090651) teaches a filter cartridge 100, having slots 180 which were considered to be the segmented section, and a shoulder 158 which was considered to be the first coupling member; however, the slots 180 terminate before reaching the shoulder 158, and therefore the segmented section 180 do not include a portion of the first coupling member 158, as required by amended claim 9, and it would have not been 
Claims 10-11, 13-16 and 22 are allowed due to their dependency on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778